IN THE
                         TENTH COURT OF APPEALS



                                No. 10-15-00046-CV

              IN RE STEVE BUMPAS CUSTOM HOMES, INC.


                               Original Proceeding



                         MEMORANDUM OPINION


      Relator’s petition for writ of mandamus is denied.



                                              AL SCOGGINS
                                              Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed April 23, 2015
[OT06]